Case 1:16-cv-01108-ER Document 183 Filed 01/16/20 Page 1 of 2 PageID #: 6255



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

T-MOBILE NORTHEAST, LLC       :
                              :
Plaintiff,                    :
                              :            CIVIL ACTION
     v.                       :            No. 16-1108
                              :
CITY OF WILMINGTON, DELAWARE, :
and CITY OF WILMINGTON ZONING :
BOARD OF ADJUSTMENT           :
                              :
Defendants.                   :

                                   ORDER


           AND NOW, this 16th day of January, 2020, is is hereby

ORDERED that the Court will hold oral argument on the parties’

cross-motions for summary judgment (ECF Nos. 138 & 155) on

February 24, 2020 at 10 a.m. in Courtroom l5A, United States

Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

           Counsel shall be prepared to address, inter alia,

whether the Third Circuit’s test for “effective prohibition” or

the FCC’s recent interpretation of that term should govern this

case and, given that this case was filed four years ago and the

speed at which technology changes, whether there is an

alternative way to resolve the parties’ disputes with or without

the help of a neutral third-party.

           It is hereby further ORDERED that Plaintiff’s motion

for leave to file a sur-reply is GRANTED and Plaintiff may file

a single, brief sur-reply, not to exceed 3.5 pages, addressing


                                     1
Case 1:16-cv-01108-ER Document 183 Filed 01/16/20 Page 2 of 2 PageID #: 6256



the Defendants’ citation to PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 2019 WL 2527470 (U.S. June 20, 2019) and

Kisor v. Wilkie, 2019 WL 2605554 (U.S. June 26, 2019) in

D.I. 176 and 177 by January 24, 2020.



                                   AND IT IS SO ORDERED.



                                   /s/ Eduardo C. Robreno
                                   EDUARDO C. ROBRENO,    J.




                                     2
